PER CURIAM.
Antwon Blakemore (Claimant) appeals from the decision by the Labor and Industrial Relations Commission (Commission) that dismissed Claimant's application for review of the Appeals Tribunal's denial of unemployment benefits because it was untimely.
*923We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The Commission's decision is affirmed. Rule 84.16(b).